DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4, 6, 13, 15, 20-23, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0276638 A1 to Liu et al. (hereinafter Liu).
Regarding claims 1, 20 and 105, Liu discloses a nanostructure composition, comprising:
(a)    at least one population of nanostructures (para [0016]);
(b)    at least one polymeric silicone ligand having amine binding moieties (para [0021]), such as aminosilicone polymer (para [0618]); 
(c)    at least one organic resin (para [0083] and [0113]); and 
(d)    acid (carboxylic acids such as phosphonic or stearic acid ligands, para [0126]), wherein the acid is complexed with the aminosilicone polymer to form a multi-part ligand. Para [0177] expressly discloses complexation of the ligand with the nanocrystal in a ligand exchange process that forms a multi-part ligand (para [0093]).  The multi-part ligand comprises a head-group and a tail-group (para [0163]).  The head-group comprises the carboxylic acid.  The tail group comprises silicon to the match the silicone polymer (para [0168]).  
The nanostructures have ligands attached to the surface (para [0126] and [0166]).
Liu is silent regarding the limitations “wherein the molar ratio of the acid to the aminosilicone polymer is between 1:1 and 1:100”, “wherein the molar ratio of the acid to the aminosilicone polymer is between 1:1 and 1:50”, and “wherein the molar ratio of the acid to the aminosilicone polymer is between 1:1 and 1:20”.  However, Liu does teach that the acids bind to the nanostructures (para [0166] and [01082]).  It would therefore be obvious to one of ordinary skill in the art to optimize the ratio of acid to aminosilicone polymer to control the amount of ligand bound to the surface of the nanostructures (para [0022]) and to ultimately improve the stability and quantum yield of the nanostructures (para [0033]).  Also see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.
The reference is silent regarding the limitation “the acid protonates one or more amine groups of the aminosilicone polymer”.  However, the nanostructure compositions overlap and contain acids complexed with aminosilicone polymers, as discussed above. See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect the acid to protonate one or more amine groups of the aminosilicone polymer, absent evidence to the contrary.

Regarding claim 2, Liu discloses the nanostructure composition of claim 1, comprising two populations (batches) of nanostructures (para [0628]), which falls within the instantly claimed range of between one and five populations of nanostructures.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 4, Liu discloses the nanostructure composition of claim 1, wherein the at least one population of nanostructures contains a core selected from the group consisting of InP, CdSe, CdS, ZnSe and InAs (para [0079]) and combinations thereof, which encompasses InZnP, CdSSe, and CdZnS. Liu also discloses InGaP (para [0249]), CdZnSe (para [0240]), ZnSSe (para [0246]) and InAsP (para [0079]).

Regarding claim 6, Liu discloses the nanostructure composition of claim 1, comprising two aminosilicone polymers (AMS-242 and AMS-233, para [0628]), which falls within the instantly claimed range of between one and five aminosilicone polymers.

Regarding claim 13, Liu discloses the nanostructure composition of claim 1, comprising two organic resins (silicone and epoxy, para [0625]), which falls within the instantly claimed range of between one and five organic resins.

Regarding claim 15, Liu discloses the nanostructure composition of claim 1, wherein the at least one organic resin is a thermosetting resin (epoxy, para [0263]) or a UV curable resin (para [0624], cured in sunlight).

Regarding claim 21, Liu discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises 2 populations of nanostructures (batches, para [0628]), 2 aminosilicone polymers (AMS-242 and AMS-233, para [0628]), 1 acid (para [0126]), and 2 organic resins (epoxy and silicone, para [0625]).

Regarding claim 22, Liu discloses the nanostructure composition of claim 1, wherein the nanostructures are quantum dots (para [0178]).

Regarding claim 23, Liu discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises a population of nanostructures comprising an InP core (para [0239]) and/or a population of nanostructures comprising a CdSe core (para [0205]).

Regarding claim 106, Liu discloses the nanostructure composition of claim 1, but is silent regarding the weight percentage of the acid, particularly wherein the weight percentage of the acid is between 0.1% and 5% of the total weight of the nanostructure composition.  However, Liu does teach that the acid binds to the nanostructures (para [0166] and [0182]).  It would therefore be obvious to one of ordinary skill in the art to control the weight percentage of acid to control the amount of ligand bound to the surface of the nanostructures (para [0022]) and to ultimately improve the stability and quantum yield of the nanostructures (para [0033]).  Also see MPEP 2144.05(II), cited above.

Claims 1, 2, 4, 6, 13, 15, 20-23, 105 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0345458 A1 to Freeman et al. (hereinafter Freeman).
Regarding claims 1, 20 and 105, Freeman discloses a nanostructure composition,
comprising:
(a) at least one population of nanostructures (para [0008]);
(b) at least one aminosilicone polymer (para [0108]); and
(c) at least one organic resin (matrix material, para [0107]);
	(d) an acid (carboxylic acid, para [0022] and [0026]);
wherein the acid is complexed with the aminosilicone polymer (para [0110] and para [0143]) via carboxylic acid binding groups (para [0022] and [0026]), and
wherein the ligand is attached to the surface of the nanostructures (para [0022] and [0097]).
Freeman is silent regarding the limitations “wherein the molar ratio of the acid to the aminosilicone polymer is between about 1:1 and 1:100”, “wherein the molar ratio of the acid to the aminosilicone polymer is between about 1:1 and 1:50” and “wherein the molar ratio of the acid to the aminosilicone polymer is between about 1:1 and 1:20”. However, see MPEP 2144.05(II)(A), cited above.  Freeman does teach that the carboxylic acid groups are binding groups (para [0022]).  It would therefore be obvious to one of ordinary skill in the art to control the ratio of the acid to the aminosilicone polymer to control the amount of ligand bound to the surface of the nanostructures (para [0105]) and to ultimately improve the stability of the nanostructures (para [0022]). 
The reference is silent regarding the limitation “the acid protonates one or more amine groups of the aminosilicone polymer”.  However, the nanostructure compositions overlap and contain acids complexed with aminosilicone polymers, as discussed above. See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect the acid to protonate one or more amine groups of the aminosilicone polymer, absent evidence to the contrary.

Regarding claim 2, Freeman discloses the nanostructure composition of claim 1, comprising two populations (two batches) of nanostructures (para [0199]), which falls within the instantly claimed range of between one and five populations of nanostructures.

Regarding claim 4, Freeman discloses the nanostructure composition of claim 1, wherein the at least one population of nanostructures contains a core selected from the group consisting of InP, CdSe, CdS, ZnSe and InAs and combinations thereof (para [0095]), which encompasses InZnP, CdSSe, CdZnS, ZnSe, ZnSSe and InAsP. The reference also discloses CdZnSe (para [0102]). Alternate combinations of core materials selected from InGa, InP and InAs include and encompass InGaP and InGaAs (para [0095)).

Regarding claim 6, Freeman discloses the nanostructure composition of claim 1, comprising two aminosilicone polymers (para [0099], AMS-242 and AMS-233), which falls within the instantly claimed range of between one and five aminosilicone polymers.

Regarding claim 13, Freeman discloses the nanostructure composition of claim 1, comprising two organic resins (matrix comprising silicone and epoxy, para [0110]), which falls within the instantly claimed range of between one and five organic resins.

Regarding claim 15, Freeman discloses the nanostructure composition of claim
1. wherein the at least one organic resin is a thermosetting resin or a UV curable resin (para [0107]).

Regarding claim 21, Freeman discloses the nanostructure composition of claim 1, wherein the nanostructure composition comprises 2 populations of nanostructures (two batches, para [0199]), 2 aminosilicone polymers (para [0199], AMS-242 and AMGS- 233), 1 acid (carboxylic acid, para [0060]), and 2 organic resins (matrix comprising silicone and epoxy, para [0110)).

Regarding claim 22, Freeman discloses the nanostructure composition of claim 1, wherein the nanostructures are quantum dots (para [0103]).

Regarding claim 23, Freeman discloses the nanostructure composition of claim
1, wherein the nanostructure composition comprises a population of nanostructures comprising an InP core and/or a population of nanostructures comprising a CdSe core (para [0101]).

Regarding claim 106, Freeman discloses the nanostructure composition of claim
1,  but is silent regarding the weight percentage of the acid, particularly wherein the weight percentage of the acid is between 0.1% and 5% of the total weight of the nanostructure composition.  However, Freeman does teach that the carboxylic acid groups are binding groups (para [0026]).  It would therefore be obvious to one of
ordinary skill in the art to optimize the amount of acid to control the amount of ligand bound to the surface of the nanostructures (para [0105]) and to ultimately improve the stability of the nanostructures (para [0022]). See MPEP 2144.05(II)(A), cited above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of US 2014/0291608 A1 to Sargent et al. (hereinafter Sargent).
Regarding claim 10, Liu discloses the nanostructure composition of claim 1, wherein the acid is a carboxylic acid such as stearic acid (para [0126]) but fails to expressly disclose wherein the acid is selected from the group consisting of oleic acid, diisooctylphosphinic acid, oxalic acid, octanoic acid, propionic acid, and decanoic acid.
However, Sargent does teach a population of nanocrystals (quantum dots) comprising ligands including carboxylic acids selected from oleic, stearic, capric and caproic acid (para [0099]).
It would be obvious to one of ordinary skill in the art to employ the oleic acid of Sargent as an obvious alternative to the stearic acid of Liu to enhance dispersion (Liu, para [0010]) and optical properties of the nanostructures in silicone matrixes (Liu, para [0126]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Sargent.
Regarding claim 10, Freeman discloses the nanostructure composition of claim 1, wherein the acid is a carboxylic acid (para [0026]) but fails to expressly disclose wherein the acid is selected from the group consisting of oleic acid, diisooctylphosphinic acid, oxalic acid, octanoic acid, propionic acid, and decanoic acid.
However, Sargent does teach a population of nanocrystals (quantum dots) comprising ligands including carboxylic acids selected from oleic, stearic, capric and caproic acid (para [0099]).
It would be obvious to one of ordinary skill in the art to employ the oleic acid of Sargent as the carboxylic acid of Freeman to improve stability of the resulting ligand-QD complex (para [0047]), particularly providing quantum dots with low oxygen and moisture permeability and high photo- and chemical-stability (para [0107]).   

Response to Arguments
Applicant's arguments filed 8/24/22, regarding Liu, have been fully considered but they are not persuasive. Applicant argues that Liu does not recite the new limitation “the acid protonates one or more amine groups of the aminosilicone polymer”.  The above rejection states that the reference is silent regarding this limitation.  However, the reference does teach an overlapping composition wherein the acid is complexed to the aminosilicone.  Liu also teaches that the composition is made by mixing the listed components with solvents and evaporating the solvents (para [0018]).  This is the method set forth in the publication of the instant disclosure (para [0334] and  [0339]).  The compositions overlap and are made by overlapping methods.  See MPEP 2112.01(I), cited above. Therefore, one of ordinary skill in the art would expect the acid to protonate one or more amine groups of the aminosilicone polymer, absent evidence to the contrary.  Applicant has not provided such evidence.
Applicant further argues that “applicant discovered that the addition of an acid to a nanostructure composition comprising a population of nanostructures, an aminosilicone polymer and an organic resin leads to an increase in the viscosity of the formulation and much improved peel strength of a film layer comprising the formulation compared to compositions not comprising an acid.” However, Liu does teach that the composition comprises acid.  Since acid in the composition provides these properties, one of ordinary skill in the art would expect the Liu composition to have the same increase in viscosity and improved peel strength, absent evidence to the contrary. Applicant has not provided such evidence. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adhesion of quantum dot containing film layers, viscosity, peel strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are not drawn to films or to particular adhesion properties.
Therefore, the 103 rejection of claims 1, 2, 4, 6, 13, 15, 20-23, 105 and 106 as obvious over Liu stands. 
The rejection of claim 9 as obvious over Liu is moot because the claim has been canceled. 

Applicant's arguments filed 8/24/22, regarding Liu in view of Sargent have been fully considered but they are not persuasive. Applicant argues that Sargent does not cure the deficiencies of Liu.  However, as discussed above, Liu does render newly amended claim 1 obvious and is therefore not deficient.  
Therefore, the 103 rejection of claim 10 as obvious over Liu in view of Sargent stands. 

Applicant's arguments filed 8/24/22, regarding Freeman, have been fully considered but they are not persuasive. Applicant argues that Freeman does not recite the new limitation “the acid protonates one or more amine groups of the aminosilicone polymer”.  The above rejection states that the reference is silent regarding this limitation.  However, the reference does teach an overlapping composition wherein the acid is complexed to the aminosilicone, as discussed above. The compositions overlap.  See MPEP 2112.01(I), cited above. Therefore, one of ordinary skill in the art would expect the acid to protonate one or more amine groups of the aminosilicone polymer, absent evidence to the contrary.  Applicant has not provided such evidence. 
Applicant further argues that “applicant discovered that the addition of an acid to a nanostructure composition comprising a population of nanostructures, an aminosilicone polymer and an organic resin leads to an increase in the viscosity of the formulation and much improved peel strength of a film layer comprising the formulation compared to compositions not comprising an acid.” However, Freeman does teach that the composition comprises acid.  Since acid in the composition provides these properties, one of ordinary skill in the art would expect the Freeman composition to have the same increase in viscosity and improved peel strength, absent evidence to the contrary. Applicant has not provided such evidence. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adhesion of quantum dot containing film layers, viscosity, peel strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are not drawn to films or to particular adhesion properties.
Therefore, the 103 rejection of claims 1, 2, 4, 6, 13, 15, 20-23, 105 and 106 as obvious over Freeman stands.

Applicant's arguments filed 8/24/22, regarding Freeman in view of Sargent have been fully considered but they are not persuasive. Applicant argues that Sargent does not cure the deficiencies of Freeman.  However, as discussed above, Freeman does render newly amended claim 1 obvious and is therefore not deficient.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734